Hart, J., (after stating the facts.) Counsel for appellant insist that the court erred in giving instruction No. 1 at the request of appellee. They contend in the first place that it assumes that there was an “unreasonable delay in the delivery.” We do not think the instruction open to that objection, when read in connection with the other instructions given by the court. It is the settled rule of this court that instructions must be read and considered as a whole. In the instructions given at the request of the appellant, the court specifically told the jury that it was their province to determine whether the delay was unreasonable. We refer to instruction No. 4 which, when read in connection with instruction No. 1, shows that the question of the reasonableness or unreasonableness of the delay was submitted to the jury. Brinkley Car Works & Mfg. Co. v. Cooper, 75 Ark. 325; Ames Shovel & Tool Co. v. Anderson, 90 Ark. 231. The giving of instruction No. 4 asked by counsel for the defendant on this point was direct notice to them that the court did not mean to assume in any of its instructions that the delay was unreasonable, and if they thought the instruction in question was ambiguous or misleading in that respect they should have called the court’s attention to it by a specific objection, and, not having done so, they have waived it. Aluminum Co. of North America v. Ramsey, 89 Ark. 522. Again, they urge that the instruction is erroneous because it allowed the plaintiff to recover the net earning capacity of the teams and grading implements during the period of the alleged delay. There was no error in this. The defendant was put upon notice by the plaintiff that he would suffer this special damage if delay was made in the shipment of the grading implements, and the case is within the rule announced in Chicago, R. I. & P. Ry. Co. v. Planters’ Gin & Oil Co., 88 Ark. 77. In that case the court held: 1. “Where there was a delay in the transportation of machinery intended for a special use known to the carrier, it was responsible for such damages as were fairly attributable to the delay, having been informed that special damages would result therefrom, though it was bound to accept the shipment when tendered, and, under the Hepburn amendment to the interstate commerce act, could not make a special contract to compensate it for the additional risk.” 2. “Notice to a carrier of special circumstances which would result in special damages to a shipper from delay in transportation of machinery imposes on the carrier the duty to use diligence commensurate with the requirements of the case, which duty the carrier performs when he uses reasonable diligence to forward the goods promptly.” Moreover, if there was any error in this instruction in this respect, it was repeated by the defendant in instruction No. 3 given by the court at its request, and it is not, therefore, ground for reversal. Little Rock & M. Ry. Co. v. Russell, 88 Ark. 172; St. Louis & S. F. Rd. Co. v. Vaughan, 88 Ark. 138. It is next urged by counsel for appellant that the court erred in allowing testimony to go to the jury as to the amount of a feed bill paid by plaintiff on his car of mules while en route at Argenta, Ark., and as to the amounts paid his employees other than the drivers. These errors were eliminated by the verdict of the jury. The evidence of the plaintiff himself shows that the net earning capacity of the mules and grading implements during the period of delay contended for by him'was $206.25. This was all the testimony there was on this point, and no effort was made to contradict it by cross examination of the plaintiff or otherwise. Hence it may be said that the verdict of the jury, being for that, precise amount, was based entirely on his testimony, and that the other testimony introduced had no influence on the jury in forming their verdict. Its admission, therefore,' could not have prejudiced the rights of appellant, and it is the settled rule of the court that there will be no reversal except for prejudicial errors. The judgment will therefore be affirmed.